Exhibit 10.1

Performance Vesting

CHENIERE ENERGY, INC.

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

2009 PHANTOM STOCK GRANT

1. Grant of Phantom Stock. The Compensation Committee of the Board of Directors
(the “Compensation Committee”) of Cheniere Energy, Inc., a Delaware corporation
(the “Company”), hereby grants to                      (“Participant”)
                     (            ) shares of Phantom Stock (as defined in the
Plan), subject to the terms and conditions described in this grant of Phantom
Stock (the “Grant”) and in the Company’s Amended and Restated 2003 Stock
Incentive Plan, as amended (the “Plan”), which Plan is incorporated herein by
reference as part of this Grant. The Phantom Stock is granted effective as of
the      day of             , 2009 (the “Grant Date”).

2. Transferability. The Phantom Stock is not transferable. No right or benefit
hereunder shall in any manner be subject to any debts, contracts, liabilities or
torts of Participant.

3. Vesting.

 

  (a) The Grant shall be divided into three equal parts with the following
vesting terms:

 

 

(i)

One-third ( 1/3) of the shares of Phantom Stock shall vest on December 15, 2011.

 

 

(ii)

One-third ( 1/3) of the shares of Phantom Stock shall vest on December 15, 2011,
if one of the following performance measures is achieved as of such date:

 

  (A)

The Company’s stock price equals or exceeds $5.00/share, with such amount being
calculated as (x) the average of the FMV Per Share (as defined in the Plan) for
any 90 consecutive calendar days between December 16, 2010 and December 15, 2011
(including December 16, 2010 or December 15, 2011 if applicable), or (y) the
highest cost basis of any share of Common Stock beneficially owned by a Person
who becomes the “beneficial owner” of



--------------------------------------------------------------------------------

 

securities of the Company representing 30% or more of the combined voting power
of the voting securities of the Company so as to constitute a Change of Control
under clause (i) of the definition of “Change of Control” in the Plan or (z) the
FMV Per Share on the date of consummation of any transaction that constitutes a
Change of Control under clause (ii) or clause (iii) of the definition of “Change
of Control” in the Plan; or

 

  (B) The signing of a contract (or contracts) which secures an aggregate of $75
million of Annual Cash Receipts from a third party (or parties) for a weighted
average term of seven (7) years or more in connection with either the use of
capacity (including an FOB LNG contract for an LNG cargo that may or may not be
delivered to the Sabine Pass LNG Receiving Terminal (as defined below)) or firm
commitment reservation of capacity of (x) the Company’s Sabine Pass LNG
receiving terminal currently under construction in western Cameron Parish,
Louisiana on the Sabine Pass Channel (the “Sabine Pass LNG Receiving Terminal”)
or (y) the Company’s Creole Trail pipeline system originating at the Sabine Pass
Receiving Terminal to points of interconnection with pipelines throughout
southern Louisiana (the “Creole Trail Pipeline”).

 

 

(iii)

One-third ( 1/3) of the shares of Phantom Stock shall vest on December 15, 2011,
if as of such date the Company’s stock price equals or exceeds $10.00/share,
calculated as the average of the FMV Per Share for any 90 consecutive calendar
days between December 16, 2010 and December 15, 2011 (including December 16,
2010 or December 15, 2011 if applicable).

 

  (b) Notwithstanding the foregoing,

 

  (A)

upon the signing on or before December 15, 2011 of a contract (or contracts)
which secures an aggregate of $150 million of Annual Cash

 

2



--------------------------------------------------------------------------------

 

Receipts from a third party (or parties) for a weighted average term of seven
(7) years or more in connection with either the use of capacity (including an
FOB LNG contract for an LNG cargo that may or may not be delivered to the Sabine
Pass LNG Receiving Terminal) or firm commitment reservation of capacity of the
Sabine Pass LNG Receiving Terminal or the Creole Trail Pipeline, or

 

  (B) if on or before December 15, 2011 the Company’s stock price equals or
exceeds $10.00/share, calculated as (x) the highest cost basis of any share of
Common Stock beneficially owned by a Person who becomes the “beneficial owner”
of securities of the Company representing 30% or more of the combined voting
power of the voting securities of the Company so as to constitute a Change of
Control under clause (i) of the definition of “Change of Control” in the Plan,
or (y) the FMV Per Share on the date of consummation of any transaction that
constitutes a Change of Control under clause (ii) or clause (iii) of the
definition of “Change of Control” in the Plan,

then the Grant shall vest as follows:

 

  (i) 50% of the Phantom Stock shall, to the extent not already vested, vest
immediately on the date of closing the last qualifying contract under
Section 3(b)(A) or the event that constitutes a Change of Control under
Section 3(b)(B); and

 

  (ii) 50% of the Phantom Stock shall, to the extent not already vested, vest on
the later of December 15, 2011 or the event that constitutes a Change of Control
under Section 3(b)(B).

 

  (c)

For purposes of this Section 3, “Annual Cash Receipts” will be equal to the cash
receipts expected to be received by the Company and its consolidated
subsidiaries pursuant to a contract (or contracts) signed by the Company or any
of its consolidated subsidiaries, including Cheniere Energy Partners, L.P. and
Sabine

 

3



--------------------------------------------------------------------------------

 

Pass LNG, L.P., with a third party (or parties). The Annual Cash Receipts
expected to be received will be calculated according to the terms of the
contract (or contracts) signed. For any series of cargo purchases (whether or
not such cargo purchases are expected to be delivered to a terminal owned by the
Company), Annual Cash Receipts will be equal to the margin expected from the
transaction, considering the anticipated purchase and sale prices for each
cargo, shipping (if any), and the direct costs associated with transportation
and regasification of such cargoes. If the terms of any contract or transaction
include reference to, or are valued upon, any index rates, Annual Cash Receipts
will be calculated based on a futures or forward contract for the applicable
index. The calculation of Annual Cash Receipts will be approved by the
Compensation Committee.

4. Settlement. Shares of Phantom Stock that have vested pursuant to the terms of
this Grant will be settled in cash or in shares of Common Stock, as determined
by the Compensation Committee. Each settlement of vested shares of Phantom Stock
made in cash will be made as soon as reasonably practicable but no later than
March 15th of the calendar year following the year in which such shares of
Phantom Stock vested pursuant to the terms of this Grant. Each settlement of
vested shares of Phantom Stock made in shares of Common Stock will be made
within ten (10) days of the date on which such shares of Phantom Stock vested
pursuant to the terms of this Grant. For purposes of any such settlement
(whether in cash or in shares of Common Stock), the value of any vested shares
of Phantom Stock shall be based on the Fair Market Value (as defined in the
Plan) of such shares on the vesting date.

5. Termination of Employment.

 

  (a) Except as set forth in Section 6 hereof, Participant shall forfeit all
rights to any unvested shares of Phantom Stock in the event that Participant’s
employment or other service with the Company or any subsidiary is terminated for
“Cause” (as defined in the Plan) or Participant resigns prior to vesting.

 

  (b) Except as set forth in Section 6 hereof, if Participant’s employment or
other service with the Company or any subsidiary is terminated by the Company or
any subsidiary on or before December 15, 2011 for a reason other than “Cause”
(as defined in the Plan), “Disability” (as defined in the Plan) or death, then:

 

 

(i)

one-third ( 1/3) of the Grant shall vest on such termination date;

 

4



--------------------------------------------------------------------------------

 

(ii)

an additional one-third ( 1/3) of the Grant shall vest on such termination date
in the event that the performance measure set forth in:

 

  (A) Section 3(a)(ii)(A) has been satisfied on or before such termination date
(provided that any calculation made pursuant to subsection (x) thereof shall be
made with respect to the 90 consecutive calendar days preceding such termination
date); or

 

  (B) Section 3(a)(ii)(B) has been satisfied on or before such termination date;

 

 

(iii)

an additional one-third ( 1/3) of the Grant shall vest on such termination date
in the event that the performance measure set forth in Section 3(a)(iii) has
been satisfied for the 90 consecutive calendar days preceding such termination
date; and

 

  (iv) 100% of the Grant shall, to the extent not already vested, vest on such
termination date in the event that the performance measure set forth in
Section 3(b)(A) or (B) is satisfied on or before such termination date.

6. Termination of Employment after Change of Control. The Grant will fully vest
on the occurrence of a termination of the Participant’s employment after a
Change of Control (as defined in the Plan), but in each case only if such Change
of Control occurs on or before December 15, 2011 and such termination is a
termination (a) by the Company or any subsidiary for any reason other than
“Cause” (as defined in the Plan) or (b) by the Participant for “Good Reason” (as
defined in the Plan).

7. Ownership Rights. Participant shall not have any of the rights of a
stockholder with respect to the Phantom Stock, including the right to vote and
the right to receive dividends or other distributions paid or made with respect
to such shares.

 

5



--------------------------------------------------------------------------------

8. Reorganization of the Company. The existence of this Grant shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Phantom Stock or the rights thereof;
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

9. Recapitalization Events. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Phantom Stock shall mean and include all securities or other
property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Common Stock or Phantom Stock.

10. Certain Restrictions. By executing this Grant, Participant acknowledges that
he or she has received a copy of the Plan and agrees that Participant will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
securities laws or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.

11. Amendment and Termination. No amendment or termination of this Grant that
adversely affects the rights of the Participant shall be made by the Company at
any time without the written consent of Participant.

12. No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Grant.

 

6



--------------------------------------------------------------------------------

13. Severability. In the event that any provision of this Grant shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

14. Governing Law. The Grant shall be construed in accordance with the laws of
the State of Delaware, without regard to any principles of conflicts of law, to
the extent that federal law does not supersede and preempt Delaware law.

15. Definitions and Other Terms. All capitalized terms used herein shall have
the meanings set forth in the Plan unless otherwise provided herein.

16. Withholding of Taxes. The Company shall have the right to take any action as
may be necessary or appropriate to satisfy any federal, state or local tax
withholding obligations.

[signature page follows]

 

7



--------------------------------------------------------------------------------

Executed the      day of             , 2009.

 

COMPANY:

By:  

 

  Ann E. Raden   Vice President – Human Resources and Administration

Accepted the      day of             , 2009.

 

PARTICIPANT: Address:  

 

 

 

 

 

 

8